Exhibit 10.1

 

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the "Agreement"), made and effective on January 25,
2013 (the "Agreement Date") is between SHFL entertainment, Inc. ("Company"), and
Roger Snow ("Executive").




Company desires to continue to employ Executive to serve as its Executive Vice
President and Chief Product Officer upon the terms and subject to the conditions
set forth herein;




THEREFORE, Company and Executive hereby agree as follows:




I.             TERM OF AGREEMENT. The term of Executive's employment under this
Agreement shall begin on the Agreement Date and shall end on January 31, 2016
(the "Initial Term"). Subject to the terms of this Agreement, Company may
terminate Executive's employment at any time for any reason or for no reason.
Executive may terminate his employment upon not less than forty-five (45) days'
prior written notice to the Board of Directors of Company (the “Board”). The
term “Employment Period” shall include the Initial Term and all extensions of
the employment term thereafter, which extensions shall be within the sole
discretion of Company and shall be effective only if in writing and signed by
the CEO and Executive. In the event that the Company does not extend the
Executive's employment upon the expiration of the Employment Period, this
Agreement shall terminate. Company and Executive understand that Executive is
employed at will, subject to discharge at any time, with or without notice, for
any reason or for no reason whatsoever. Where this Agreement provides for the
provision of a perquisite or benefit that is subject to or governed by Company's
plans or policies, Executive agrees that Company may alter, amend, limit, or
otherwise eliminate such plans or policies at will.




II.            POSITION AND DUTIES. Company shall employ Executive during the
Employment Period as its Executive Vice President and Chief Product Officer.
During the Employment Period, Executive shall perform the duties lawfully
assigned to the Executive by the CEO in the CEO's sole discretion, shall devote
substantially all of his attention and efforts to the affairs of the Company,
and shall use his best efforts to promote the interests of the Company. During
the Employment Period, Executive shall report to the CEO. Executive may invest
personal funds in any form or manner the Executive may choose, provided that,
with the exception of investments in mutual funds or in not more than one
percent (1%) of the equity in publicly held companies whose securities are
registered with the United States Securities Exchange Commission or a comparable
foreign governmental agency, such investments shall not be in any entities that
directly or indirectly compete with the Company's business, and provided that
such investments comply with laws governing the Company and its executives.




III.           COMPENSATION.




A.            Annual Salary. During the Employment Period, Company shall pay
Executive, in accordance with the normal payroll practices of Company, an annual
salary at a rate of $300,000 per year ("Annual Base Salary"). The Annual Base
Salary shall be effective as of January 12, 2013. During the Employment Period,
the Annual Base Salary shall be reviewed at least annually by the CEO or the
Compensation Committee of the Board (the “Committee”), as appropriate, and may
be increased, but not decreased, from time to time, as approved by the Board;
provided however, Executive's Annual Base Salary may be decreased by Company,
without Executive's consent, only in the event of broad-based reductions in base
salaries throughout Company, but any such reduction of Executive's Annual Base
Salary shall not be proportionately less favorable than reductions in the base
salaries of all other senior management executives, including the CEO.

 

 
 

--------------------------------------------------------------------------------

 

 

B.            Annual Bonus. If Executive is employed through October 31, 2013,
Executive shall also be eligible to receive an executive bonus in accordance
with the terms and conditions of the executive bonus program, if any, authorized
by the Board for other senior management executives of the Company for fiscal
year 2013, which, for fiscal year 2013, shall have a target bonus of no less
than 60% of Executive's Annual Base Salary. For any subsequent year after fiscal
year 2013, Executive will be eligible to participate in an executive bonus
program and/or in an individual performance bonus program, if any, as authorized
by the Board for said period.




C.            Special Equity Grant.    During the Employment Period, Executive
shall also be eligible to receive a special equity grant (the “Special Equity
Grant”) of restricted stock units (“RSUs”) for each fiscal year based on the
achievement of Games' Gross Revenues (as defined below) meeting or exceeding the
threshold revenue for such games as established for each such fiscal year in the
annual Company budget approved by the Board (the “Threshold Revenue”). Games'
Gross Revenues shall be defined as all revenues received and earned by the
Company for those games approved annually by the CEO (the “Games”) for the
fiscal year, calculated according to and pursuant to U.S. GAAP, less refunds,
returns, credits and other legitimate deductions reflecting amounts not actually
received or earned by the Company. In the event the Game's Gross Revenues for
the applicable fiscal year are equal to the Threshold Revenue, then Executive
shall be issued “x” RSUs. For each full one percent (1%) of Games' Gross
Revenues for the applicable fiscal year above the Threshold Revenue, Executive
shall be issued RSUs equal to 1% of “x”. For clarification, if the Games' Gross
Revenues for the applicable fiscal year meet or exceed the Threshold Revenue,
the Special Equity Grant shall be calculated using the following formula: “x”
plus 1% of “x” for each full 1% over the Threshold Revenue. The calculation of
“x” shall be calculated by taking Executive's Annual Base Salary on the date the
Board approves the issuance of the Special Equity Grant for the Executive (the
“Grant Date”) and dividing it by the closing price of the Company's stock on the
Grant Date. The Company's agreement to the provisions of this Article III (C) is
based on the Company being the lawful owner of each of the Games and the patents
associated therewith and the Executive being employed on a full-time basis by
the Company on the Grant Date. In the event the Games' Gross Revenues does not
exceed or is not equal to the Threshold Revenue, Executive shall not be entitled
to receive the Special Equity Grant. Notwithstanding the foregoing, in the event
that Company restates its earnings, then Executive upon the written demand of
the Board shall be required to immediately repay Company any bonus amount paid
in excess of that supported by the restated earnings (the “Clawback Right”).

 

 
 

--------------------------------------------------------------------------------

 

 

All RSUs issued pursuant to this Article III (C) shall vest over 4 consecutive
years, at the rate of 25% per year, beginning with the Grant Date, and
continuing for 3 years on each successive annual 12-month anniversary date
thereafter, provided that, on each such annual anniversary date, Executive is
still employed on a full-time basis, by the Company, and further provided that
Executive has not breached and is not in breach of this Agreement. The RSU grant
shall be made after the end of the fiscal year at such time as the Board
determines but in no event later than the end of the Company's first fiscal
quarter. The RSUs shall be issued under and pursuant to The Shuffle Master, Inc.
2004 Equity Incentive Plan (as Amended and Restated on January 28, 2009) or its
successor plan (collectively, the “Equity Plan”). Notwithstanding the above
vesting dates, and provided that the Executive has not breached and is not in
breach of this Agreement, then, in addition to the above vesting schedule and in
lieu of the vesting schedule set forth in the Equity Plan, the RSUs shall
accelerate vest: i) in the event of the Executive's death or total disability,
either occurring while the Executive was employed, on a full-time basis, by the
Company, and ii) in lieu of the change of control provisions in the Equity Plan,
in the event of an actual closing of a change-in-control event of the Company
occurring while the Executive was still employed, on a full-time basis, with the
Company.




D.            Other Equity Grants and Vesting. The Board may, in its sole
discretion, grant to Executive other Equity grants. The Board shall consider
possible Equity grants annually. Any other Equity issued at any time to
Executive shall vest in accordance with the terms and conditions set forth in
the applicable grant by the Board (upon recommendation of the Committee) and, as
otherwise may be applicable, with any relevant terms and conditions of the
applicable Company equity incentive plan, except as modified by the terms and
conditions of the applicable grant by the Board.




IV.           BENEFITS.




A.            Employee Benefit Plans. During the Employment Period, Executive
and, to the extent permitted by the applicable employee benefit plans, his
spouse and other dependents may participate in Company's employee benefit plans
in accordance with the terms of such employee benefit plans as may be in effect
from time to time; provided however, that Executive shall not be eligible to
receive any benefits from any severance plan or policy of Company.




B.            Vacation. During the Employment Period, Executive shall be
entitled to vacation time based on Company's policies in effect from time to
time. Executive acknowledges that the Company's current policy is that it does
not require executives to comply with vacation reporting requirements and
Company does not accrue vacation time for the Executive. Executive acknowledges
and agrees that he does not have any right to any accrued vacation payout upon
termination.




C.            Business Expense Reimbursement. During the Employment Period,
Executive shall be reimbursed, in accordance with Company's policies in effect
from time to time, for reasonable business expenses incurred. Executive shall
submit to Company such documentation as is required for such reimbursement, in
accordance with Company's expense reimbursement policy in effect from time to
time.

 

 
 

--------------------------------------------------------------------------------

 

 

V.             EFFECT OF TERMINATION.




A.            Termination for Cause by Company. If Company terminates
Executive's employment for Cause, Company shall pay to Executive as soon as
practical after the termination date an amount equal to the sum of Executive's
accrued Annual Base Salary earned but not yet paid through the termination date,
and Executive shall not be entitled to any other benefits or payments under this
Agreement, other than such benefits mandated by applicable law. A finding of
termination for Cause shall be made by resolution adopted by a majority of the
Board (excluding Executive if he is a member of the Board), setting forth the
particulars thereof. In the case of a termination for Cause, Executive's
termination date shall be effective immediately.




"Cause" means (i) Executive's engagement in any material act or omission
constituting dishonesty, wrongdoing or malfeasance with respect to Company; or
(ii) Executive's engagement in conduct which a) is a material breach of
fiduciary duty with respect to Company; b) materially violates Company's
conflict of interest policies; or c) based upon the CEO's objective and
reasonable assessment that Executive's conduct would materially and
substantially injure the Company's reputation with federal, State or tribal
regulatory agencies; any Federal, State, municipal, tribal or other governmental
or regulatory body; investment analysts, rating agencies, securities exchanges,
other self-regulatory organizations or shareholder activist organizations (such
as MSCI/RiskMetrics); or (iii) Executive's commission of any felony or
Executive's commission of any other crime of moral turpitude that would result
in any of the actions described below in clause (v); or (iv) Executive's
material disobedience or disregard of a lawful and proper direction of the Board
or Company; or (v) the denial of or the failure to be issued any gaming license,
finding of suitability or other similar regulatory approval to Executive
following good faith efforts to obtain the same after the expiration of a
customary amount of time has passed for the issuance of the same, or, in the
event any such license, finding of suitability or other similar regulatory
approval has been issued to Executive, the subsequent revocation, suspension or
non-renewal of the same; or (vi) Executive's material breach of this Agreement,
which breach by its nature, is incapable of being cured or, if curable, remains
uncured for more than thirty (30) calendar days after receipt by Executive of
written notice from Company, which notice must be received within ninety (90)
days of the alleged breach specifying the nature of the breach and demanding the
cure thereof. For purposes of clause (vi) above, a breach of this Agreement that
involves substantially similar acts or omissions to a prior breach that was
cured, shall be deemed incapable of being cured.




B.            Termination Without Good Reason by the Executive. If Executive
terminates his employment without Good Reason, Company shall pay to Executive
within seven days of the termination date an amount equal to the sum of
Executive's accrued Annual Base Salary earned but not yet paid through the
termination date, and Executive shall not be entitled to any other benefits or
payments under this Agreement, other than such benefits mandated by applicable
law.

 

 
 

--------------------------------------------------------------------------------

 

 

"Good Reason" means: (i) a material reduction in the nature or scope of
Executive's duties, responsibilities, authority or position; or (ii) a material
change Executive's title in a manner that indicates a reduction in
responsibility or prestige; or (iii) a material reduction in Executive's Annual
Base Salary (other than any reduction pursuant to Article III.A or VII.F of this
Agreement); or (iv) a change in control (as defined in the Equity Plan) of
Company whereby there is a material reduction in the nature or scope of
Executive's duties, responsibilities, authority or position; or (v) a material
breach of this Agreement by Company, which breach by its nature, is incapable of
being cured or, if curable, remains uncured for more than thirty (30) calendar
days after receipt by Company of written notice from Executive specifying the
nature of the breach and demanding the cure thereof, which notice must be
received within thirty (30) days of the alleged breach. Notwithstanding the
foregoing, any Good Reason condition stated herein that arises out of an act of
God, force majeure, or due to economic circumstances beyond Company's control
shall not constitute Good Reason for purposes of this Agreement.




C.            Non-Renewal of Employment Agreement. If the Employment Period
expires and Company does not renew or extend Executive's employment, Company
shall pay to Executive within seven days of the termination date an amount equal
to the sum of Executive's accrued Annual Base Salary earned but not yet paid
through the termination date, and Executive shall not be entitled to any other
benefits or payments under this Agreement, other than such benefits mandated by
applicable law. Notwithstanding the foregoing, in the event that this Agreement
is not renewed by the Board (in its sole discretion), then Executive shall be
entitled to the payments and benefits set forth in Article V (E)(2), (3) and (4)
of this Agreement.




D.            Executive's Death or Disability. If, before the end of the
Employment Period, Executive's employment terminates due to his death or
disability (which is defined as Executive being unable to engage in any
substantial gainful activity to the benefit of the Company by reason of any
medically determinable physical or mental impairment that prevents Executive
from performing the essential functions of his position with or without a
reasonable accommodation and is determined by competent medical professionals
will last for a continuous period of at least twelve (12) months, or as defined
in Company's long term disability policy if consistent with Section 409A of the
Internal Revenue Code of 1986, as amended), Company shall pay to Executive or
his beneficiaries, as the case may be, within thirty (30) days after the
termination date, an amount which is equal to the sum of Executive's accrued
Annual Base Salary earned but not yet paid through the termination date, and an
amount equal to six (6) months of Executive's Annual Base Salary. Company shall
also pay the COBRA premium for group health coverage for Executive, and, if
covered under Company's group health coverage immediately before Executive's
death or disability, for his spouse and dependents for six (6) consecutive
months after Executive's termination date, provided that Executive (and his
spouse and dependents if applicable) are eligible for and elect COBRA coverage.
Additionally, if Executive's termination is due to disability, then to the
extent he is a participant in any disability plans sponsored by Company on his
termination date, Executive shall be entitled to benefits in accordance with the
terms of those plans as in effect from time to time. Executive shall also be
entitled to immediate acceleration and immediate vesting of any outstanding
equity interests previously provided to Executive by Company provided that such
vesting and acceleration are permitted under Company's written equity plan.

 

 
 

--------------------------------------------------------------------------------

 

 

E.            Termination Without Cause, or for Good Reason. If Company
terminates Executive's employment without Cause, or if Executive terminates his
employment for Good Reason, Executive shall not be eligible to participate in or
receive any payments or benefits from any severance plan or policy of Company.
Instead, Executive shall receive the following payments and benefits listed in
this Article V (E) of this Agreement:






 

1.

within seven days of the termination date, accrued Annual Base Salary earned but
not yet paid through the termination date;








 

2.

severance equal to one half (1/2) of the year's Annual Base Salary in existence
as of the date of termination, which amount shall be paid by Company to
Executive in accordance with the normal payroll practices of Company in effect
on the date of this Agreement, in equal installments over a twelve (12) month
period beginning on the next payroll date immediately following termination;








 

3.

subject to the provisions of Company's medical benefit plans, if Executive (and
his spouse and dependents if applicable) is eligible for and elects continuation
of coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA"), and if COBRA coverage is applicable to Company's medical
benefit plans, through the earlier of (i) twelve (12) months or the maximum
number of months that COBRA coverage is available by law, whichever is less, or
(ii) Executive's date of employment by a subsequent employer, Company shall pay
the premiums for Executive's (and spouse's and dependents' if applicable) COBRA
coverage; and








 

4.

The payments identified in Article VI (G), but only to the extent provided in
Article VI (H).






F.            Return of Company Property. Executive shall immediately return all
Company property to Company upon the termination date.




G.            General Release and Waiver. In consideration for entering into
this Agreement, upon termination of his employment with Company for any reason
other than Executive's death, Executive shall execute a release and waiver of
all claims and potential claims against Company in a form provided by and
acceptable to Company (the "Release"). Company shall present the Release to
Executive within ten (10) days of termination, and Executive shall have up to
forty-five (45) days to consider whether to execute the Release; in the event
Executive executes the Release, Executive shall have an additional eight (8)
calendar days in which to expressly revoke his execution of the release in
writing. In the event that Executive fails to execute the Release within the
forty-five (45) days following termination, or in the event Executive formally
revokes his execution of the Release within eight (8) calendar days of the
execution of the Release, then this Agreement shall be null and void, provided,
however, that the covenants and payments provided in Article VI of this
Agreement shall remain in full force and effect. Executive shall not be entitled
to any payments or benefits under this Agreement other than those provided in
Article VI of this Agreement after termination of his employment if Executive
does not execute the Release or if Executive revokes the Release during any
statutory revocation period, and to the extent that Company has made any
payments to Executive prior to Executive's failure to execute the Release within
forty-five days of the execution or prior to the revocation, then Executive
shall immediately reimburse Company for any all and all such payments other than
those provided in Article VI of this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

H.            Effect of Restrictive Covenant Compliance on Termination Pay.
Notwithstanding any other provision contained herein, in the event that
Executive breaches any duties set forth in Article VI of this Agreement, then
Executive shall not be entitled to any post-termination compensation or benefits
of any kind except amounts earned but not yet paid as of the termination date,
Executive shall immediately reimburse Company for all post-termination amounts
previously paid by Company to which Executive was not entitled under law, and
Company's cost associated with the provision of any post-termination benefits to
Executive, and the duties set forth in Article VI of this Agreement shall
continue in full force and effect.




VI.           RESTRICTIVE COVENANTS.




A.            Non-Solicitation of Employees. Executive covenants and agrees that
he shall not, at any time during the Employment Period and for one (1) year
following termination of his employment with Company (the "Restriction Period"),
directly or indirectly hire or seek to hire for any person or entity, any person
employed at that time by Company or any Company affiliate, and shall not
otherwise encourage any such person to leave such employment unless such hire or
effort to hire is expressly approved by the Board.




B.            Non-Competition. Executive covenants and agrees that he shall not
at any time during the Restriction Period directly or indirectly consult with,
be employed by, provide services to, or be a business associate with any person
or entity anywhere worldwide that competes or plans to compete with the business
activities of Company that were in existence on the Executive's termination date
or that the Company actually engaged in at any time during the two year period
prior to Executive's termination date. Executive understands and agrees that,
because Company has a global business and because of Executive's position as a
senior executive, a global restriction on competition is reasonable and
appropriate and will not materially impede Executive's ability to earn a living.




C.            Confidentiality. Except as required to fulfill his duties during
the Employment Period pursuant to the terms of this Agreement, Executive
covenants and agrees that at no time during the Employment Period nor at any
time following termination of his employment will Executive communicate,
furnish, divulge or disclose in any manner to any person or entity any
Confidential Information without the prior express written consent of Company.

 

 
 

--------------------------------------------------------------------------------

 

 

"Confidential Information" shall mean financial information about Company or any
Company affiliates, strategies and techniques, trade secrets, contract terms
with vendors and suppliers, supplier lists and data, and such other
confidential, proprietary, or sensitive information to which Executive has
access as a result of his position with Company. Confidential Information shall
not include (i) any information which was or becomes generally available to the
public other than as a result of a wrongful disclosure by Executive, or (ii) any
information compelled to be disclosed by applicable law; provided that
Executive, to the extent not prohibited from so doing by applicable law, shall
give Company prior written notice of the information to be so disclosed pursuant
to clause (ii) of this sentence as far in advance of its disclosure as may be
practical.




D.            Inventions.




1.     Executive shall fully and promptly disclose to the Company all
inventions, discoveries, software and writings that Executive may make,
conceive, discover, develop or reduce to practice either solely or jointly with
others during Executive's employment with the Company, whether or not during
usual work hours. Executive agrees that all such inventions, discoveries,
software and writing shall be and remain the sole and exclusive property of the
Company, and Executive hereby agrees to assign, and hereby assigns all of
Executive's right, title and interest in and to any such inventions,
discoveries, software and writings to the Company. Executive agrees to keep
complete records of such inventions, discoveries, software and writings, which
records shall be and remain the sole property of the Company, and to execute and
deliver, either during or after Executive's employment with the Company, such
documents as the Company shall deem necessary or desirable to obtain such
letters patent, utility models, inventor's certificates, copyrights, trademarks
or other appropriate legal rights of the United States and foreign countries as
the Company may, in its sole discretion, elect, and to vest title thereto in the
Company, its successors, assigns, or nominees.




2.     “Inventions,” as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.




3.     Executive understands that all copyrightable work that Executive may
create while employed by the Company is a “work made for hire,” and that the
Company is the owner of the copyright therein. Executive hereby assigns all
right, title and interest to the copyright therein to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Executive has no inventions, improvements, discoveries, software or
writings useful to the Company or its subsidiaries or affiliates in the normal
course of business, which were conceived, made or written prior to the date of
this Agreement other than what has been disclosed to the Company.




E.            Non-Disparagement. At all times during the Employment Period and
for a period of five (5) consecutive years thereafter, Executive shall refrain
from all conduct, verbal or otherwise, that materially disparages or materially
damages, or could materially disparage or materially damage, the reputation,
goodwill or standing in the community of Company or any Company affiliates. At
all times during the Employment Period and for a period of five (5) consecutive
years thereafter, Company's Board collectively and individually, as well as its
senior executives (including, but not necessarily limited to Company's CEO, COO,
and CFO) shall refrain from all conduct, verbal or otherwise, that materially
disparages or materially damages, or could materially disparage or materially
damage, the reputation, goodwill, or standing in the community of Executive.




F.            Injunction and Forfeiture. Executive acknowledges that monetary
damages will not be an adequate remedy for Company in the event of a breach of
this Article VI. Therefore, Executive agrees that, in addition to other rights
that Company may have, Company is entitled to an injunction preventing Executive
from any breach of this Article VI.




G.            Compensation for Covenants. In addition to the consideration
provided elsewhere in this Agreement, in exchange for the restrictive covenants
contained herein, Company shall pay Executive an amount equal to one-half (1/2)
the Annual Base Salary in existence as of the date of termination, which amount
shall be paid by Company to Executive in accordance with the normal payroll
practices of the Company in effect on the date of this Agreement in equal
installments over a twelve (12) month period beginning on the payroll date
immediately following the termination. Notwithstanding the foregoing, in the
event of a termination by Executive without Good Reason, or a termination by
Company for Cause, Executive shall not be entitled to the Compensation set forth
in this Article VI (G), but shall nonetheless be required to honor the
Restrictive Covenants set forth herein.




H.            Termination of Payment Obligations. Notwithstanding any other
provision contained herein, in the event that Executive breaches any duties set
forth in these Restrictive Covenants, then Executive shall not be entitled to
any post-termination compensation or benefits of any kind, Executive shall
immediately reimburse Company for all reasonable post-termination amounts
previously paid by Company and Company's cost associated with the provision of
any post-termination benefits to Executive, and the duties set forth in these
Restrictive Covenants shall continue in full force and effect.

 

 
 

--------------------------------------------------------------------------------

 


VII.         MISCELLANEOUS.




A.             Dispute Resolution.






 

1.

Article VI Disputes. Executive and Company agree that any disputes arising out
of the provisions of Article VI of this Agreement shall be settled by the courts
of law or arbitration (binding or otherwise), at the sole election of Company.








 

2.

Other Disputes. Executive and Company agree that any disputes between them other
than those arising out of or relating to Article VI of this Agreement shall be
submitted to mediation. If not resolved in mediation, such dispute shall be
finally resolved by arbitration in accordance with the Commercial Rules of the
American Arbitration Association. During the arbitration, Executive will pay for
Executive's own costs and attorneys' fees, if any, and Company will pay for its
own costs and attorneys' fees, if any. Attorneys' fees and costs may be awarded
by the arbitrator to the prevailing party. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1-16 and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction. The
arbitrator shall not have the right to award speculative damages or punitive
damages to either Executive or Company except as expressly permitted by statute
and shall not have the power to amend this Agreement. The arbitrator shall be
required to follow applicable law. The place of arbitration shall be within
twenty-five (25) miles of Company's corporate headquarters in existence as of
the date of the demand for arbitration. Any application to enforce or set aside
the arbitration award shall be filed in a state or federal court located within
the jurisdiction closest to Company's headquarters in existence as of the date
of the demand for arbitration.






B.            Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of Executive, Company and the successors and permitted
assigns of Company.




C.            Severability. If all or any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid. Any provision so declared to be unlawful or
invalid shall, if possible, be construed, or if necessary reformed in a manner
which will give effect to the terms of such provision to the fullest extent
possible while remaining lawful and valid.




D.            Amendment; Waiver. This Agreement shall not be amended or modified
except by written instrument executed by Company and Executive. A waiver of any
term, covenant or condition contained in this Agreement shall not be deemed a
waiver of any other term, covenant or condition, and any waiver of any default
in any such term, covenant or condition shall not be deemed a waiver of any
later default thereof or of any other term, covenant or condition.

 

 
 

--------------------------------------------------------------------------------

 

 

E.            Notices. All notices hereunder shall be in writing and delivered
by hand, or by a nationally-recognized delivery service that guarantees
overnight delivery, or by first-class, registered or certified mail, return
receipt requested, postage prepaid or by facsimile or electronic mail, addressed
to Executive at his most recent home address or facsimile number or electronic
mail address on file at Company, and to the CEO and to the Board at 1106 Palms
Airport Drive, Las Vegas, Nevada 89119.




F.            Withholding. Company may withhold from any amounts payable under
any provision of this Agreement any taxes that are required to be withheld
pursuant to applicable law as well as, if and to the extent permitted by Code
Section 409A, any amounts Company reasonably believes are due and owing from
Executive to Company.




G.            Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.




H.            Entire Agreement. This Agreement forms the entire agreement
between the parties hereto with respect to the subject matter contained in the
Agreement and shall supersede all prior agreements, promises and representations
regarding employment, compensation, or severance, whether in writing or
otherwise, irrespective of the content, terms or promises of such prior
agreement. Executive further expressly understands and agrees that a portion of
the consideration recited and acknowledged in this Agreement expressly supports
relinquishment of all rights, obligations or duties set forth in any such prior
agreement of any kind.




I.              Applicable Law. This Agreement shall be interpreted and
construed in accordance with the laws of the State of Nevada, without regard to
its choice of law principles.




J.             Cooperation.




1.     Executive agrees to reasonably cooperate with the Company and its
affiliates during the entire scope and duration of any litigation or
administrative proceedings involving any matters with which Executive was
involved during Executive's employment with the Company. Such cooperation shall
be subject to the reasonable demands of any subsequent employment undertaken by
Executive, and Company shall cover any reasonable out-of-pocket expenses of
Executive in so cooperating, excluding any attorney's fees incurred by
Executive, unless said attorney's fees are expressly authorized, permitted, or
required under any applicable directors' and officers' insurance.




2.     In the event Executive is contacted by parties or their legal counsel
involved in litigation adverse to the Company or its affiliates, Executive (i)
agrees to provide notice of such contact as soon as practicable; and (ii)
acknowledges that any communication with or in the presence of legal counsel for
the Company (including without limitation the Company's outside legal counsel,
the Company's inside legal counsel, and legal counsel of each related or
affiliated entity of the Company) shall be privileged to the extent recognized
by law and, further, will not do anything to waive such privilege unless and
until a court of competent jurisdiction decides that the communication is not
privileged. In the event the existence or scope of the privileged communication
is subject to legal challenge, then the Company must either waive the privilege
or pursue litigation to protect the privilege at the Company's sole expense.

 

 
 

--------------------------------------------------------------------------------

 

 

K.            Code Section 409A.




1.     General. It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. Nothing herein
shall be construed as an entitlement to or guarantee of any particular tax
treatment to the Executive.




2.     Distributions on Account of Separation from Service. If and to the extent
required to comply with Code Section 409A, any payment or benefit required to be
paid under this Agreement on account of termination of Executive's employment
shall be made upon Executive incurring a “separation of service” within the
meaning of Code Section 409A. 




3.     Timing of Severance Payments. Notwithstanding anything in this Agreement
to the contrary, if Executive is deemed to be a “specified employee” for
purposes of Code Section 409A, no severance payment or other payments pursuant
to, or contemplated by, this Agreement shall be made to Executive by the Company
before the date that is six months after the Executive's “separation from
service” (or, if earlier, the date of Executive's death) if and to the extent
that such payment or benefit constitutes a deferral of compensation under Code
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.




4.     Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Code Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under Code
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.




5.     Expenses. Notwithstanding anything in this Agreement to the contrary,
except to the extent any expense or reimbursement hereunder does not constitute
a deferral of compensation under Code Section 409A, any expense or reimbursement
shall meet the following requirements: (i) the amount of expenses eligible for
reimbursement provided to Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
Executive in any other calendar year, (ii) the reimbursements for expenses for
which Executive is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred, (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit, and
(iv) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement
expenses.

 

 
 

--------------------------------------------------------------------------------

 

 

L.             Post-Termination Medical Benefits. Notwithstanding any provision
of this Agreement to the contrary, in the event that the Company determines that
the provision of post-termination medical benefits to Executive pursuant to
Article V(B) or V(C)(4) above would, at any time such benefits are to be
provided to Executive, subject the Company to adverse tax consequences under
applicable Federal or state law, the Company in its sole discretion will instead
reimburse Executive each month for either: (1) the amount necessary to enable
Executive to pay the COBRA premium applicable to the coverage maintained by
Executive for the month; or, (2) the amount necessary to enable Executive to pay
the premium Executive would be required to pay to obtain coverage comparable to
the coverage then maintained by Executive under a policy of insurance selected
by Company if Executive (and, if applicable any qualified beneficiary related to
Executive) waives the right to COBRA continuation coverage. The payment to be
made pursuant to the preceding sentence shall continue through, but only
through, the period during which Company would otherwise be required to provide
post-termination medical coverage pursuant to Article V(B) or V(C)(4) above.




M.           Company Policies. During the term of this Agreement, Executive
shall engage in no activity or employment which may conflict with the interests
of the Company, and Executive shall comply with all policies and procedures of
the Company including, without limitation, all policies and procedures
pertaining to ethics.




 




 




 




 




[SIGNATURES ON FOLLOWING PAGE]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of January 25, 2013.

 

 

 

SHFL entertainment, Inc.

          By: /s/ MICHAEL GAVIN ISAACS     Its: Chief Executive Officer        
  Date: 1/25/2013  

 

 


 




EXECUTIVE: /s/ ROGER SNOW           Date: 1/28/2013  




 




Approved:

Compensation Committee









 

By: /s/ DANIEL M. WADE




Daniel M. Wade, Chairman


